DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (WO 2016017288 A1), English Translation, i.e., EPO Patent Translate, attached to IDS/1449 submission for “Katayama”, dated 5/28/19 in view of Fu et al (US 2011/0172808 A1).

Regarding Claim 1, Katayama teaches 
a money processing device, i.e., atm/automated trading device (1), as illustrated in figure 1 and as mentioned at p. 1, first paragraph, first sentence, and at p. 3, last paragraph, i.e., mention of an “Automated Trading Device”, of the Espace English Translation, for example, comprising:
at least one money container that contains money, i.e., cassettes for various groupings of banknotes/bills such as by denomination or condition, as mentioned at p. 4, paragraph 3, lines 1 and 2, mentioning for example, “each corresponding denomination cassette for storing bills in each denomination”; 
a controller (24) as illustrated in figure 2 and as mentioned at p. 5, last five lines and p. 6, third paragraph, for example, operable to control a process on the money container, as mentioned at p. 7, first full paragraph, first line, i.e., “[t]he control unit 24 controls the operation of the automated teller machine 1”; and
a storage, as mentioned at p. 6, third paragraph, i.e, “main storage unit (23) is a dynamic random access memory (DRAM), a hard disk drive (HDD), a solid state drive (SSD), etc…[d]etailed information is stored…”, for example, wherein
the storage (23) stores conditions including at least one of a date, a day of a week, or a time zone set for deciding which of a plurality of check processes to be performed, i.e., via a “scrutinizing type determination unit” as mentioned at p. 2, third paragraph, lines 7-10, as mentioned at p. 11, fourth full paragraph, second sentence, i.e., “[t]he administrator selects, for each schedule in the regular operation table 2310a, from the regular object 2313, whether it is the target of regular operation or management on an individual date” and p. 11, fifth full paragraph, last sentence, i.e., “[t]he interval registration 2315 can also be set to a date determined on a monthly basis, for example, the 5th and the 20th”, for example, wherein the plurality of check processes include:
a quick check process, i.e., third scrutiny/third close inspection and first scrutiny/first examination, in which the money in the money container, wherein an event in which an amount of money held in the money container may become indefinite has not occurred, is not counted, and the money in the money container, wherein the event has occurred, is counted, noting at p. 20, second paragraph, states that “when the state of the automatic transaction apparatus 1 is in the ‘undetermined state’, ‘security risk is present’ is displayed” and “[i]n the confirmed state, ‘no security risk’ may be displayed” thus indicating no count when the third close inspection is performed, as mentioned at p. 21, last paragraph, i.e., “[i]f one of the bill processing unit 3 or the coin processing unit 4 is in the ‘confirmed state’ and the other is in the ‘indeterminate’ state, it is in the ‘confirmed’ state as the third close inspection”.  See also first scrutiny/first examination (S104) as illustrated at figure 4 and as mentioned to at p. 9, last paragraph, which mentions “the amount of money held by the automatic transaction apparatus 1 stored in the main storage unit 23 is stored without counting the money”, and noting also 
Regarding Claim 1, Katayama further teaches
a general check process, i.e., second scrutiny/second examination, in which the money in the money container is counted without determining the presence or absence of an occurrence of the event, i.e., second scrutiny, as mentioned at p. 13, second paragraph, i.e., “[i]n addition, ‘scrutiny disagreement’ is read form a table (not shown) including the holding stock of money held by the automated teller machine 1 as a result of the second scrutiny with the counting operation of money”, and p. 22, third paragraph, i.e., “[h]ere, ‘when second scrutinizing’ button 2262 is selected, the control unit 24 executes the second scrutiny (both the bill processing unit 3 and the coin processing unit 4 have a count)”, noting p. 9, first paragraph, fifth sentence states that “[t]he operation determination process is a process of determining whether or not an event that may become a factor that causes the amount of money held by the automatic transaction apparatus 1 to become indeterminate occurs” and p. 9, first paragraph, fifth sentence states “the process is performed after a process of changing the number of bills (for example, a replenishment process for replenishing a bill cassette, a dispensing process by the user, and a depositing process by the user) is performed” and  p. 10, second paragraph states “[i]n the second scrutiny, the stock amount of money counted is 
and
the controller (24) is configured to execute a check process, i.e., first scrutiny/first close inspection or third scrutiny/ third close inspection, an execution timing of which matches a condition stored in the storage, noting the conditions mentioned at p. 11, last full paragraph, out of the quick check process and the general check process based on the condition stored in the storage (23), and noting that upon the determination of the particular condition, the particular check process is executed, noting that p. 6, third sentence, mentions “the control unit 24 sets at least one of these tables, sets the security level table 2350, and determines the presence or absence of an event that may cause the amount of money held in the automatic transaction apparatus to become uncertain…[t]hen, the type of scrutiny is determined based on this determination”.  Note also that a condition can be construed to a date and time of schedule that a particular check process will be performed.  See again p. 11, fifth full paragraph, last sentence, for example, as previously described, which mentions storing conditions defined by a user concerning particular times at which the check process is to be performed.  
Regarding Claim 1, Katayama does not expressly teach, but Fu teaches automating a formerly manual function using a digital control.  See Fu at paragraph 203, which states as follows.

Emphasis provided.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted manual processes for automated processes performed by a digital controller, as taught by Fu, in Katayama’s money processing device for the purpose of increasing its efficiency by automating the manual process of switching between the second scrutiny and third scrutiny based upon the scheduled dates and times stored in memory, and thus bypassing the requirement for an operator to perform said switching through the operator interface/display.  
Note also MPEP 2114 IV, which states in the fourth paragraph as follows.
When determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP § 2144.04. Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007); see also MPEP § 2143, Exemplary Rationales D and F. Likewise, it has been found to be obvious to adapt an existing process to incorporate Internet and Web browser technologies for communicating and displaying information because these technologies had become commonplace for those functions. Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1326-27, 87 USPQ2d 1350, 1357 (Fed. Cir. 2008).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Emphasis provided.
In re Venner, 120 USPQ 192.
Thus, since at least switching from the second scrutiny to the third scrutiny is performed manually according to times and dates registered in the calendar registration table (2320), it would have been obvious to have automated this manual switching since it would have been well within the skill of an ordinarily skilled artisan and such automation would increase the utility of Katayama’s apparatus by increasing efficiency and preventing human error.
Regarding Claim 4, Katayama teaches, wherein the conditions include a number of executions of the plurality of check processes, noting that the calendar screens of figures 5-7 can be set to include a number of executions.  See also p. 12, third full paragraph, for example.
Regarding Claim 5, Katayama teaches, wherein the conditions include an interval between executions of the plurality of check processes, noting that the dates of execution on the calendar screens in figures 5-7 shows intervals of several time periods between the executions. See also p. 12, third full paragraph, for example.
Regarding Claim 6, Katayama teaches, comprising a display (22), as illustrated at figure 2, wherein
with the occurrence of the event, the controller (24) is operable to display information indicating an indefinite amount of money on the display at the time of a check process of the plurality of check processes, as mentioned at p. 6, third paragraph, last four lines, i.e., “[f]urther, the control unit 24 causes the clerk display/operation unit 22 to display, on the display screen, the processing content and the factor that the amount of money held in the automatic transaction apparatus becomes uncertain”.  Page 16, second paragraph mentions that “the display operation unit (22) displays the status information…”
Regarding Claim 7, Katayama teaches, comprising a display (22), wherein
the controller (24) is operable to display information indicating a definite amount of money on the display at the time of a check process of the plurality of check processes, as mentioned at p. 7, second and third full paragraphs, noting that the third paragraph mentions “printing” whether or not the amount of money is confirmed/definite.  See also p. 9, second to last paragraph, i.e., “the clerk-display operation unit 22 “decided state display unit that it is”.  See also p. 10, second to last paragraph, which mentions “[d]isplay[ing] that it is ‘confirmed’ status”.
Regarding Claim 8, Katayama teaches, comprising a communicator, wherein with the occurrence of the event, the controller (24) causes the communicator, i.e., communication control unit (21), to transmit information indicating an indefinite amount of money to an external device, i.e., host computer (40) at the time of a check process of the plurality of check processes, as mentioned at the paragraph bridging p. 5 and p 6 and at p. 7, second full paragraph.  Note also communication processing unit (7) as mentioned at paragraph 25.
comprising a communicator, i.e,. communication control unit (21) and display screen (22), wherein upon receipt of a notification that a failure possibly relating to an amount of money has occurred in another money processing device via the communicator, the controller (24) executes the general check process regardless of the condition that is matched, as mentioned at the paragraph bridging p. 5 and p 6, p. 6, second full paragraph, last sentence, i.e., “the control unit 24 causes the clerk display/operation unit 22 to display, on the display screen, the processing content and the factor that the amount of money held in the automatic transaction apparatus becomes uncertain”, and at p. 7, second full paragraph, i.e., “the control unit 24 instructs the host computer 30 via the communication control unit 21 to notify of the current amount”.  Note also communication processing unit (7) as mentioned at paragraph 25.  See the rejections of Claim 1, above.
Regarding Claim 10, see rejection of Claim 1, above.
Response to Arguments
Applicant's arguments filed 4/20/21 have been fully considered but they are not persuasive. 
Applicant asserts that “Katayama does not disclose the feature of Independent Claim 10, with a similar feature in Independent Claim 1, of ‘the controller is configured to execute the quick check process at a first timing which is one of the conditions stored in the storage, and to execute the general check process at a second timing which is one of the conditions stored in the storage” in the context of Claim 10, see Applicant’s Remarks, p. 5, fourth paragraph.

However, Katayama teaches a controller (24) as illustrated in figure 2 and as mentioned at p. 5, last five lines and p. 6, third paragraph, for example, operable to control a process on the money container, as mentioned at p. 7, first full paragraph, first line, i.e., “[t]he control unit 24 controls the operation of the automated teller machine 1”.  
Even if Katayama can be construed as teaching manually switching between the quick check process and the general check process, it would have been obvious for one ordinary skill in the art to have automated this manual step so that the switching is automated since the controller (24) is digital and the quick check process, general check process and date/time condition data is all stored in digital memory.  See again, MPEP 2114 IV and In re Venner, 120 USPQ 192.  
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 25, 2022